Citation Nr: 0028538	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the claimant has legal entitlement to Department of 
Veterans Affairs (VA) benefits based on his military service.  




ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1998.   


FINDING OF FACT

The service department's response on the Request for 
Information, received in May 1999, reflects that the claimant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas in the service of 
the United States Armed Forces.  


CONCLUSION OF LAW

Basic entitlement to VA benefits is not shown.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1998 the claimant filed a claim seeking to 
establish entitlement to VA benefits based on his military 
service.  Among the documents he submitted were a certificate 
of discharge from the Philippine Army, an affidavit from the 
claimant, affidavits from individuals attesting to the fact 
that they served on active duty with the claimant and that 
his name appeared on the roster of troops of a particular 
organization of the Philippine Army during World War II, and 
copies of checks from the Philippine government.  In December 
1998 the RO advised the claimant that his claim was denied 
because his name was not on the roster of recognized 
guerillas.  The claimant responded by submitted additional 
evidence, none of which was from the United States Army.  

In May 1999 the United States Army Reserve Personnel Center 
(ARPERCEN) responded to the RO's inquiry regarding service by 
the claimant.  ARPERCEN reported that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  In July 1999 the claimant was 
furnished a Supplemental Statement of the Case explaining why 
his claim for VA benefits remained denied.  

The law requires that, to establish entitlement to VA 
benefits, it must be ascertained that the claimant had 
qualifying service.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.9.  Because the claimant did not submit 
adequate proof of service, the RO requested verification of 
service directly from the service department, as required by 
38 C.F.R. § 3.203(c).  ARPERCEN reported that the Army had no 
evidence that the claimant had qualifying service, and VA is 
bound by the service department's certification of that 
matter.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

In the absence of acceptable evidence that the claimant had 
qualifying service, there is no basis for a finding in favor 
of the claimant, and this claim must be denied.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. §§ 3.1(d), 3.8, 3.9.


ORDER

The appeal is denied.  


		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals

 

